DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sciancalepore et al (US 10,531,240) in view of Vrind et al (US 2020/0260404) and Xue et al (US 2019/0306675).
Claim 1.
Sciancalepore et al  discloses a  UAV arrangement device (101) that maximizes communication throughput (Col.6:45-47 describes maximizing throughput), the UAV arrangement device comprising:


a user information unit that stores and analyzes the location information of the user (the processor;
a UAV information unit (a memory) that stores basic UAV information including UAV communication throughput (in order to maximize the current throughput is stored and compared); and
a clustering algorithm modeling unit (processor) that calculates a location at which communication throughput is maximized, with a clustering algorithm based on the location information of the user.
Sciancalepore et al fails that the communication module transmits UAV arrangement information. Xue et al teaches a UAV transmitting an elevation information as required.  See paragraph [0153].  Thus, it would have been obvious prior to the filing of the present application for the transceiver to transmit an arrangement information, i.e., a elevation, to inform its elevation to a network controller, as taught by Xue et al.  Sciancalepore et al also fails to teach the device stores and analyzes the communication demand of the user and calculating the location based on the communication demand. Vrind et al teaches receiving a network traffic flow of a user and determining the position of the UAV.  See paragraph [0006].   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to the processor of Sciancalepore et al to receive and analyze the communication demand (network traffic flow) of the user in addition to the location of the user for better calculating the position of the UAV that maximizes the throughput as taught by Vrind. 


5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sciancalepore et al (US 10,531,240) in view of Vrind et al (US 2020/0260404).
Claim 5. 
Sciancalepore et al  discloses a UAV arrangement method for maximizing communication throughput, 
checking location information of a user (col.4:66 – col.5:6 describes a processor and a transceiver collects the location of the user device;
calculating central nodes of respective clusters at which communication throughput is maximized, by using a clustering algorithm (col.5:53-60 describes determining the location of the UAV based on the position information of user device and col.6:45-47 describes maximizing throughput): and
arranging unmanned aerial vehicles of the central nodes of the respective cluster (col.5:48-50 describes propelling the UAV that will maximize throughput, and Fig.1 shows a plurality clusters A,B,C and D, each comprising a UAV and a plurality of users).
Sciancalepore et al also fails to teach the device stores and analyzes the communication demand of the user and calculating the location based on the communication demand. Vrind et al teaches receiving a network traffic flow of a user and determining the position of the UAV.  See paragraph [0006].   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to the processor of Sciancalepore et al to receive and analyze the communication demand (network traffic flow) of the user in addition to the location of the user for better calculating the position of the UAV that maximizes the throughput as taught by Vrind.  

Allowable Subject Matter
6.	Claims 2-4,6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632